DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	This application claims priority to and is a continuation of U.S. Patent Application No. 16/777,588, filed on 01/30/2020, the entire contents of which are incorporated by reference.

    Claims status
3.	This office action is a response to an application filed on 01/12/2021 in which claims 1-20 are pending for examination.

                                                   Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 01/12/2021, 03/16/2021, 10, 14/2021, 01/28/2022 and 04/05/2022.

                                                                   Drawings
5.	The Examiner contends that the drawings submitted on 01/12/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims recites, inter alia, “One or more computer-readable media storing instructions that,………”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a machine readable storage media and what is not to be included as a machine readable storage media.
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable media and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent or includes non-limiting examples.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Therefore, given the non-limiting list of examples of computer readable storage media from the disclosure and the broadest reasonable interpretation, the machine readable storage media of the claim may include transitory propagating signals.  As a result, the claim pertains to non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to such a machine readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   
Examiner suggests amending the claims to read as “One or more non-transitory computer-readable media storing instructions………” in order to explicitly limit the claimed subject matter to a statutory subject matter.

Double Patenting
8.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. (US 11,272,326 B2). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Patent No. (US 11,272,326 B2) both disclose the method of implementing communication bearer in group-based communication system associated with communication separation in computer systems. The claims recited in the instant application are broader version of the claims recited in Patent No. (US 11,272,326 B2) (please see below the mapping of claims; the table below shows only Example of Claim 1 is anticipated by claim 8 of Patent No. US 11,272,326 B2).
Claim
Instant Application No. 17/146,941 (limitations)
Patent No. US 11,272,326 B2 (limitations)
Claim
1
A method implemented at least in part by a group-based communication system, the method comprising: receiving, from a first client device of a first user of the group-based communication system, a first message associated with a communication channel of the group-based communication system, wherein the communication channel is associated with a plurality of users including the first user, and wherein the first user is associated with a user identifier; 
in response to receiving the first message, causing the first message to be presented via a channel-based messaging user interface in association with the communication channel; and denying a communication privilege of a second user, of the plurality of users, based at least in part on a privacy setting, wherein denying the communication privilege prohibits the second user from at least one of initiating, in response to the first message, a second message associated with the user identifier or transmitting the second message to the first client device.

 A computer-implemented method for implementing at least one communication barrier in a group-based communication platform, comprising: 
receiving a first group correlation between a first user identifier and a first group identifier, wherein the first user identifier is associated with a first workspace identifier and a first group-based communication channel, wherein the first group-based communication channel is associated with the first workspace identifier and a second workspace identifier; receiving a second group correlation between a second user identifier and a second group identifier, wherein the second user identifier is associated with the second workspace identifier and the first group-based communication channel; 
retrieving a communication separation settings set associated with the first group identifier and the second group identifier, wherein the communication separation settings set indicates the at least one communication barrier between the first group identifier and the second group identifier, wherein the at least one communication barrier denies, to a user associated with the first group identifier, a privilege to at least one of send communications to, receive communications from, or view communications associated with one or more users associated with the second group identifier through the group-based communication platform; and 
causing rendering, on a group-based communication interface, a first electronic indication associated with the first group-based communication channel based at least in part on the at least one communication barrier.
8





































Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
11.	Claims 1, 4-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0197144 A1), hereinafter “Frank” in view of Czajka et al. (US 10,397,391 B1), hereinafter “Czajka”.
Regarding claim 1, Frank discloses a method implemented at least in part by a group-based communication system (Fig. 1, group based communication system), the method comprising:
receiving, from a first client device of a first user of the group-based communication system (Fig. 1, paragraphs [0037], [0084], group-based communication system users are organized into organization groups- communication system 105 over communications network 104 directly by a client device 101A-101N), a first message (Fig. 1, paragraphs [0037], [0084], message sent to the group-based communication system 105 over communications network 104 directly by a client device 101A-101N) associated with a communication channel of the group-based communication system (Fig. 1, paragraphs [0037], [0084], (e.g., employees of each company may be a separate organization group) and each organization group may have one or more group-based communication channels to which users may be assigned or which the users may join (e.g., group-based communication channels may represent departments, geographic locations such as offices, product lines, user interests, topics, issues, and/or the like)), wherein the communication channel is associated with a plurality of users including the first user, and wherein the first user is associated with a user identifier (Fig. 1, paragraphs [0037], [0084], the message may include data such as a message identifier, sending user identifier, a group identifier, a group-based communication channel identifier, message contents (e.g., text, emojis, images, links), attachments (e.g., files), message hierarchy data (e.g., the message may be a reply to another message), third party metadata, and/or the like); and 
in response to (Fig. 1, paragraphs [0030], [0049], when a client device attempts to accesses a group-based communication channel associated with the enterprise directed channel type, the group-based communication server compares one or more user or global identifiers to an authorized list (which contains all members of the organization) to determine if a user associated with the client device has authorized access rights to the group-based communication channel) receiving the first message (Fig. 1, paragraphs [0030], [0049], display messaging communications posted by channel members (e.g., validated users accessing the environment using client devices) that are viewable only to the members of the group), causing the first message to be presented via a channel-based messaging user interface in association with the communication channel (Fig. 1, paragraphs [0030], [0049], only super administrators have the ability to edit messages in an enterprise directed channel; all other members of the enterprise directed channel may only access (but not edit or delete) messages in the enterprise directed channel; for example, a super administrator may define access control rights for which members of the organization or enterprise may create an enterprise directed channel type and also which members of the organization or enterprise may post (e.g., write) messages in the enterprise directed channel type).
While Frank implicitly refers to “denying a communication privilege of a second user, of the plurality of users, based at least in part on a privacy setting, wherein denying the communication privilege prohibits the second user from at least one of initiating, in response to the first message, a second message associated with the user identifier or transmitting the second message to the first client device” (Figs. 1, 6, paragraphs [0139], [0144], [0146], channel access request comprises of a channel identifier value which will indicate to the group-based communication server the particular channel the client device wishes to access; after the group-based communication server has received the required identifiers (if they exist) the group-based communication server uses the access control parameters identified in the channel settings of the requested channel to determine if the user's client device is authorized to access the group-based communication channel; if the user's client device is determined to be authorized then process 600 moves to step 613, if not the process moves to 611 and the process is ended), Czajka from the same or similar field of endeavor explicitly discloses denying a communication privilege of a second user, of the plurality of users (Figs, 16, 17, 19, 22, column 16, line 37-50; column 17, line 1-5; column 17, line 57-61; column 18, line 24-30; column 20, line 22-38; column 22, line 14-37, directory permission to “private-auto”; directory permission to “private-manual”), based at least in part on a privacy setting (Figs, 16, 17, private, public, auto, manual settings), wherein denying the communication privilege prohibits the second user from at least one of initiating, in response to the first message (Figs, 16, 17, 19, 22, column 16, line 37-50; column 17, line 1-5; column 17, line 57-61; column 18, line 24-30; column 20, line 22-38; column 22, line 14-37, joining criteria can indicate users to be excluded from the directory; for example a black (i.e., excluded) list of domains (i.e., excluded domain names) can be provided; for example, if the directory is that of an enterprise (e.g., a company), the black list can list the domains of the enterprise's competitors), a second message associated with the user identifier or transmitting the second message to the first client device (Figs, 16, 17, 19, 22, column 16, line 37-50; column 17, line 1-5; column 17, line 57-61; column 18, line 24-30; column 20, line 22-38; column 22, line 14-37, for example, feedback message 2202 can indicate to the user “add and validate a matching email domain” and then “resubmit the request” to join the directory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “denying a communication privilege of a second user, of the plurality of users, based at least in part on a privacy setting, wherein denying the communication privilege prohibits the second user from at least one of initiating, in response to the first message, a second message associated with the user identifier or transmitting the second message to the first client device” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 4, Frank discloses accessing the privacy setting based at least in part on the user identifier, and in response to receiving the first message  (Figs. 1, 6, paragraphs [0049], [0139], [0144], [0146], after the group-based communication server has received the required identifiers (if they exist) the group-based communication server uses the access control parameters identified in the channel settings of the requested channel to determine if the user's client device is authorized to access the group-based communication channel).

Regarding claim 5, Frank in view of Czajka disclose the method according to claim 1.
Czajka further discloses communication channel is associated with at least two group identifiers, and wherein the first user is associated with a first group identifier and the second user is associated with a second group identifier, and wherein the privacy setting restricts communication from other users associated with the second group identifier (Figs. 16-17, column 17, line 1-5; column 18, line 24-30; column 20, line 22-38, directory permission to “private-auto” and directory permission to “private-manual”; incoming requests list includes the users who requested access to the administrator's directory; administrator can accept or reject an incoming request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “communication channel is associated with at least two group identifiers, and wherein the first user is associated with a first group identifier and the second user is associated with a second group identifier, and wherein the privacy setting restricts communication from other users associated with the second group identifier” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 6, Frank in view of Czajka disclose the method according to claim 1.
Czajka further discloses the privacy setting indicates that incoming communications associated with the user identifier require approval prior to being transmitted to the first client device (Figs. 16-20, 22, setting permissions for for listing requests associated with a directory of contacts in accordance with implementations), the method further comprising: 
receiving, from a second client device of the second user, the second message, wherein the second message is associated with at least one of the first message or the user identifier (column 17, line 1-5; column 20, line 22-38, incoming requests list (i.e., list of incoming requests) to be displayed in the content area; incoming requests list includes the users who requested access to the administrator's directory) ; 
sending, to the first client device, a request for approval to receive the second message (column 17, line 1-5; column 20, line 22-38, incoming requests list can be displayed for a private-manual directory); 
receiving, from the first client device, an indication that the request is denied (column 17, line 1-5; column 20, line 22-38, accept or reject an incoming request; for example, the user can select one (or more) incoming request(s), and via one control (e.g., a check mark control) accept the selected request(s), and via another control (e.g., a trash can control) reject the request(s)); and 
denying the communication privilege based at least in part on receiving the indication (column 22, line 14-37, feedback message when domain directory joining criteria are not matched).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the privacy setting indicates that incoming communications associated with the user identifier require approval prior to being transmitted to the first client device, the method further comprising: receiving, from a second client device of the second user, the second message, wherein the second message is associated with at least one of the first message or the user identifier; sending, to the first client device, a request for approval to receive the second message; receiving, from the first client device, an indication that the request is denied; and denying the communication privilege based at least in part on receiving the indication” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 7, Frank in view of Czajka disclose the method according to claim 1.
Czajka further discloses the privacy setting is associated with one or more identifiers that are approved for communicating with the first user (Figs. 16-20, 22, setting permissions for for listing requests associated with a directory of contacts in accordance with implementations), the method further comprising: 
determining that an identifier associated with the second user is absent from the one or more identifiers (column 17, line 1-5; column 20, line 22-38, incoming requests list in a private-manual directory or private-auto directory); and 
denying the communication privilege based at least in part on a determination that the identifier is absent from the one or more identifiers (column 22, line 14-37, feedback message when domain directory joining criteria are not matched in accordance with implementations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the privacy setting is associated with one or more identifiers that are approved for communicating with the first user, the method further comprising: determining that an identifier associated with the second user is absent from the one or more identifiers; and denying the communication privilege based at least in part on a determination that the identifier is absent from the one or more identifiers” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 8, Frank in view of Czajka disclose the method according to claim 1.
Czajka further discloses prohibiting the transmitting of the second message to the first client device comprises refraining from sending the second message to the first client device or refraining from publishing the second message via the communication channel (Figs. 16-20, 22, column 22, line 14-37, feedback message when domain directory joining criteria are not matched in accordance with implementations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “prohibiting the transmitting of the second message to the first client device comprises refraining from sending the second message to the first client device or refraining from publishing the second message via the communication channel” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 9, Frank in view of Czajka disclose the method according to claim 1.
Czajka further discloses causing an indication to be presented via an instance of the group-based messaging user interface presented via a second client device of the second user, wherein the indication indicates that the second message violates the privacy setting (Figs. 16-20, 22, column 22, line 14-37, feedback message instructing the user on how to remedy the deficiency so that the directory joining criteria can be matched).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “causing an indication to be presented via an instance of the group-based messaging user interface presented via a second client device of the second user, wherein the indication indicates that the second message violates the privacy setting” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 10, Frank discloses a system one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors :  (Fig. 1, group based communication system), cause the system to perform operations comprising: 
storing a privacy setting associated with a communication privilege for communicating with a user of a group-based communication system (Figs. 1, 6, paragraphs [0049], [0139], [0144], [0146], determining if a user associated with the client device has authorized access rights to the group-based communication channel), wherein the privacy setting permits the user to transmit communications via the group-based communication and restricts another user of the group-based communication system from communicating with the user (Figs. 1, 6, paragraphs [0049], [0139], [0144], [0146], for example, a super administrator may define access control rights for which members of the organization or enterprise may create an enterprise directed channel type and also which members of the organization or enterprise may post (e.g., write) messages in the enterprise directed channel type).
While Frank implicitly refers to “denying a communication privilege of the other user based at least in part on the privacy setting, wherein denying the communication privilege prohibits the other user from at least one of initiating a message associated with a user identifier of the user or transmitting the message to a client device associated with the user identifier” (Figs. 1, 6, paragraphs [0139], [0144], [0146], channel access request comprises of a channel identifier value which will indicate to the group-based communication server the particular channel the client device wishes to access; after the group-based communication server has received the required identifiers (if they exist) the group-based communication server uses the access control parameters identified in the channel settings of the requested channel to determine if the user's client device is authorized to access the group-based communication channel; if the user's client device is determined to be authorized then process 600 moves to step 613, if not the process moves to 611 and the process is ended), Czajka from the same or similar field of endeavor explicitly discloses denying a communication privilege of the other user (Figs, 16, 17, 19, 22, column 16, line 37-50; column 17, line 1-5; column 17, line 57-61; column 18, line 24-30; column 20, line 22-38; column 22, line 14-37, directory permission to “private-auto”; directory permission to “private-manual”) based at least in part on the privacy setting (Figs, 16, 17, private, public, auto, manual settings), wherein denying the communication privilege prohibits the other user from at least one of initiating a message associated with a user identifier of the user or transmitting the message to a client device associated with the user identifier (Figs, 16, 17, 19, 22, column 16, line 37-50; column 17, line 1-5; column 17, line 57-61; column 18, line 24-30; column 20, line 22-38; column 22, line 14-37, joining criteria can indicate users to be excluded from the directory; for example a black (i.e., excluded) list of domains (i.e., excluded domain names) can be provided; for example, if the directory is that of an enterprise (e.g., a company), the black list can list the domains of the enterprise's competitors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “denying a communication privilege of the other user based at least in part on the privacy setting, wherein denying the communication privilege prohibits the other user from at least one of initiating a message associated with a user identifier of the user or transmitting the message to a client device associated with the user identifier” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 12, Frank discloses receiving the message, wherein the message is associated with the user identifier; and in response to receiving the message, accessing the privacy setting based at least in part on the user identifier (Figs. 1, 6, paragraphs [0049], [0139], [0144], [0146], after the group-based communication server has received the required identifiers (if they exist) the group-based communication server uses the access control parameters identified in the channel settings of the requested channel to determine if the user's client device is authorized to access the group-based communication channel).

Regarding claim 13, Frank in view of Czajka disclose the system according to claim 12.
Czajka further discloses the privacy setting indicates that incoming communications associated with the user identifier require approval prior to being transmitted to the client device associated with the user or being presented via an instance of a group-based messaging user interface (Figs. 16-20, 22, setting permissions for for listing requests associated with a directory of contacts in accordance with implementations), the operations further comprising:
sending, to the client device, a request for approval to receive the message (column 17, line 1-5; column 20, line 22-38, incoming requests list can be displayed for a private-manual directory); and 
receiving, from the client device, an indication that the request is denied (column 17, line 1-5; column 20, line 22-38, accept or reject an incoming request; for example, the user can select one (or more) incoming request(s), and via one control (e.g., a check mark control) accept the selected request(s), and via another control (e.g., a trash can control) reject the request(s)), wherein denying the communication privilege is further based at least in part on receiving the indication (column 22, line 14-37, feedback message when domain directory joining criteria are not matched in accordance with implementations).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the privacy setting indicates that incoming communications associated with the user identifier require approval prior to being transmitted to the client device associated with the user or being presented via an instance of a group-based messaging user interface, the operations further comprising: sending, to the client device, a request for approval to receive the message; and receiving, from the client device, an indication that the request is denied, wherein denying the communication privilege is further based at least in part on receiving the indication” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 15, Frank discloses the identifier comprises one or more of a user identifier associated with a sender of the message or a group identifier associated with a group with which the sender is associated (paragraphs [0037], [0084], message may include data such as a message identifier, sending user identifier, a group identifier, a group-based communication channel identifier, message contents (e.g., text, emojis, images, links), attachments (e.g., files), message hierarchy data (e.g., the message may be a reply to another message), third party metadata, and/or the like).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.

Regarding claim 17, Frank discloses one or more computer-readable media storing instructions that, when executed by one or more processors (Fig. 1, group based communication system), cause the one or more processors to perform operations comprising: 
storing a privacy setting associated with a communication privilege for communicating with a user of a group-based communication system (Figs. 1, 6, paragraphs [0049], [0139], [0144], [0146], determining if a user associated with the client device has authorized access rights to the group-based communication channel).
While Frank implicitly refers to “receiving a message associated with a user identifier of the user; determining whether the message complies with the privacy setting; and based at least in part on a determination that the message does not comply with the privacy setting, denying the communication privilege associated with the message” (Figs. 1, 6, paragraphs [0139], [0144], [0146], channel access request comprises of a channel identifier value which will indicate to the group-based communication server the particular channel the client device wishes to access; after the group-based communication server has received the required identifiers (if they exist) the group-based communication server uses the access control parameters identified in the channel settings of the requested channel to determine if the user's client device is authorized to access the group-based communication channel; if the user's client device is determined to be authorized then process 600 moves to step 613, if not the process moves to 611 and the process is ended), Czajka from the same or similar field of endeavor explicitly discloses receiving a message associated with a user identifier of the user (Figs. 16-20, 22, column 17, line 1-5; column 20, line 22-38, incoming requests list includes the users who requested access to the administrator's directory); 
determining whether the message complies with the privacy setting (Figs. 16-20, 22, column 17, line 1-5; column 20, line 22-38, directory permission relates to private, public, auto, manual settings); and 
based at least in part on a determination that the message does not comply with the privacy setting, denying the communication privilege associated with the message (Figs. 16-20, 22, column 22, line 14-37, feedback message when domain directory joining criteria are not matched in accordance with implementations of the disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a message associated with a user identifier of the user; determining whether the message complies with the privacy setting; and based at least in part on a determination that the message does not comply with the privacy setting, denying the communication privilege associated with the message” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

Regarding claim 18, Frank discloses the privacy setting permits the user to transmit communications via the group-based communication and prohibits another user of the group-based communication system from sending communications to the user (Figs. 1, 6, paragraphs [0049], [0139], [0144], [0146], determining if a user associated with the client device has authorized access rights to the group-based communication channel; for example, a super administrator may define access control rights for which members of the organization or enterprise may create an enterprise directed channel type and also which members of the organization or enterprise may post (e.g., write) messages in the enterprise directed channel type).

Regarding claim 20, Frank in view of Czajka disclose one or more computer-readable media according to claim 17.
Czajka further discloses the privacy setting (Figs. 16-20, 22, column 17, line 1-5; column 20, line 22-38, directory permission relates to private, public, auto, manual settings) indicates: (i) that incoming communications associated with the user identifier require approval prior to being transmitted to a client device associated with the user or presented via an instance of a group-based messaging user interface presented via the client device; or (ii) one or more identifiers that are approved for communicating with the user (column 16, line 37-50; column 17, line 1-5; column 18, line 24-30, setting/selecting directory permission to “private-auto” or “private-manual”; for example, the joining criteria can indicate users to be excluded from the directory; for example a black (i.e., excluded) list of domains (i.e., excluded domain names) can be provided; for example, if the directory is that of an enterprise (e.g., a company), the black list can list the domains of the enterprise's competitors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the privacy setting indicates: (i) that incoming communications associated with the user identifier require approval prior to being transmitted to a client device associated with the user or presented via an instance of a group-based messaging user interface presented via the client device; or (ii) one or more identifiers that are approved for communicating with the user” as taught by Czajka, in the system of Frank, so that it would provide two-way permission-based directory of contacts relates to electronic sharing of user data, managing user data of a network, and locating user devices for data exchange (Czajka, column 1, line 20-30).

12.	Claims 2-3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 2018/0197144 A1), hereinafter “Frank” in view of Czajka et al. (US 10,397,391 B1), hereinafter “Czajka” in view of Wolfe et al. (US 2019/0356627 A1), hereinafter “Wolfe”.
Regarding claim 2, Frank in view of Czajka disclose the method according to claim 1.
Neither Frank nor Czajka explicitly discloses “the second message comprises a messaging communication to be presented via the channel-based messaging user interface in association with the communication channel, wherein the first user is referenced in the second message”.
However, Wolfe from the same or similar field of endeavor discloses the second message comprises a messaging communication to be presented via the channel-based messaging user interface in association with the communication channel, wherein the first user is referenced in the second message (paragraphs [0055], [0099], “Individual Members” as a destination; “Discussions” post may also be directed to specific, individual members of one or more groups via the Direct Message mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the second message comprises a messaging communication to be presented via the channel-based messaging user interface in association with the communication channel, wherein the first user is referenced in the second message” as taught by Wolfe, in the combined system of Frank and Czajka, so that it would provide facilitating aggregation and management of a user’s interaction on one or more social networking platforms specifically related to social networking with enhanced control over privacy and customization based on user preference (Wolfe, paragraph [0006]).

Regarding claim 3, Frank in view of Czajka disclose the method according to claim 1.
Neither Frank nor Czajka explicitly discloses “the second message comprises a direct message to the first user”.
However, Wolfe from the same or similar field of endeavor discloses the second message comprises a direct message to the first user (paragraphs [0055], [0099], individual members of one or more groups via the Direct Message mechanism).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the second message comprises a direct message to the first user” as taught by Wolfe, in the combined system of Frank and Czajka, so that it would provide facilitating aggregation and management of a user’s interaction on one or more social networking platforms specifically related to social networking with enhanced control over privacy and customization based on user preference (Wolfe, paragraph [0006]).

Regarding claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claims 2 and 3.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claims 2 and 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414